Citation Nr: 1308457	
Decision Date: 03/13/13    Archive Date: 03/20/13

DOCKET NO.  09-28 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss, currently evaluated at 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1969 to August 1973 and from November 1977 to January 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claims file is now in the jurisdiction of the Atlanta, Georgia RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks increased disability compensation for his service-connected bilateral hearing loss.  In September 2012, the Veteran and his representative testified that his service-connected bilateral hearing loss had worsened in severity since his last VA examination in August 2010.  The Veteran testified that he now finds it harder to understand what people are saying because of his hearing loss.  The Veteran also provided a statement in September 2010 in which he indicated he misses a lot of information and must ask people to repeat what they said, and a lot of times acts like he knows what was said because people get tired of repeating themselves and he becomes frustrated because of it.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an indication of an increase in severity since the last examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  In this case, over two years have passed since the last VA examination, during which time the Veteran asserts his bilateral hearing loss disability has worsened.  Under the circumstances, the Board finds that another VA examination is appropriate. 

Further, the Veteran testified that he continues to be treated annually by a private audiologist.  The last private treatment record contained in the claims file is dated November 2009.  As such, the RO should undertake to obtain any private treatment records relevant to the Veteran's claim that have not yet been associated with the claims file.  38 C.F.R. § 3.159(c) (2012).

Accordingly, the case is REMANDED for the following action:

1. The RO should ask the Veteran to provide the authorizations necessary for VA to obtain all outstanding records of private treatment he has received for his bilateral hearing loss disability.  The RO should then secure for the record copies of all records identified.  If any records sought are unavailable, the reason for the unavailability must be given (e.g., did not exist/were destroyed).  If the provider does not respond, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2. The Veteran should be scheduled for a VA audiological examination to determine the current severity of his bilateral hearing loss.  It is imperative that the claims folder be reviewed in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should ascertain the current severity of the Veteran's bilateral hearing loss.  Appropriate examination findings should be reported to allow for evaluation under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  The examiner should also comment as to the functional impact of bilateral hearing loss on the Veteran's daily activities.  

3. The RO should review the resulting examination report to ensure that it is in essential compliance with the directives of this remand.  If the report is deficient in any matter, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completion of the above and any other development deemed necessary, the RO should review the record and readjudicate the claim.  The Veteran, and his representative, should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


